OPINION — AG — QUESTION(1): DOES THE CITY OF STILLWATER, OKLAHOMA, HAVE THE LEGAL AUTHORITY TO REQUIRE THE PRIVATE BUSINESS FIRMS LEASING UNIVERSITY OWNED PROPERTY TO COLLECT THE MUNICIPAL SALES TAX? — ANSWERED BY OPINION TO PRESIDENT CROSS (O.U.) " PROPERTY WITHOUT THE CORPORATE LIMITS OF A MUNICIPALITY IS NOT SUBJECT TO TAXES IMPOSED BY A MUNICIPALITY ", THEREFORE IT IS THE OPINION OF THE ATTORNEY GENERAL THAT THE CITY OF STILLWATER WOULD BE AUTHORIZED TO COLLECT A MUNICIPAL SALES TAX FROM BOTH PRIVATE AND UNIVERSITY OWNED RETAIL OUTLETS; PROVIDED, THE UNIVERSITY IS LOCATED WITHIN THE CORPORATE LIMITS OF STILLWATER. CITE: OPINION NO. 66-281, 68 O.S. 1965 Supp., 1305 [68-1305], 68 O.S. 1965 Supp., 2701 [68-2701], OPINION NO. 66-109 (JEFF HARTMANN) ** SEE: OPINION NO. 69-342 (1970) **